MAGER, Judge
(dissenting):
The record contains sufficient evidence bearing upon the health and employment prospects of the appellant-wife to support her claim for permanent alimony. Therefore, the award of rehabilitative alimony under these circumstances was an abuse of discretion and was not consistent with the rationale expressed in Patterson v. Patterson, 315 So.2d 104 (Fla.App.1975) and Herbert v. Herbert, 304 So.2d 465 (Fla. App.4th 1974). I would reverse and remand with instruction that the trial court enter judgment entitling the wife to permanent alimony.